Citation Nr: 1441759	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-37 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for sinusitis and chronic sinus infections.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD)/hiatal hernia.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and/or anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2007 and September 2009 rating decisions by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge only on the issue of service connection for PTSD.  The Veteran has never requested a Board hearing on the other issues.   A transcript of the hearing is in the record.

In June 2010 and December 2011, the Board remanded the case to the RO for additional development.  As the requested development has been completed on the issue of service connection for hemorrhoids, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for GERD, service connection for psychiatric disability, and service connection for sinusitis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosed hemorrhoid disability.

2.  The Veteran's diverticulitis disability did not have its onset due to an injury, disease, or event of active service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for diverticulitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in September 2006.  As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in July 2010.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as opinions and sufficient rationale and findings to support the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Diverticulitis and hemorrhoids are not listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes the Veteran served in Vietnam and Agent Orange exposure has been presumed.  Diverticulitis and hemorrhoids are not, however, diseases subject to the presumption of service connection due to Agent Orange exposure.  See 38 C.F.R. § 3.309.  Further, the Board understands the Veteran is not asserting that either diverticulitis or hemorrhoids is caused by Agent Orange exposure.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts 

In a pre-induction examination dated in September 1965, the physical examination was normal.  The Veteran reported a history of indigestion or stomach trouble but did not report any history relating to hemorrhoids or diverticulitis.  

A September 1965 letter was submitted from Dr. L. R. Fuller noting the Veteran had a history of an upper gastrointestinal problem in June 1964.  X-rays did not reveal an active ulcer but the symptoms responded to ulcer management.  

In a June 1967 pre-entrance examination, the history and examination were normal.

The entrance examination in September 1967 did not reveal diverticulitis or hemorrhoids.  There is a history of frequent indigestion but X-rays were negative.  

In March 1968, the Veteran had a thrombosed hemorrhoid removed.  

In November 1968, the Veteran was treated for complaints of indigestion (mid epigastric discomfort).  

In his September 1969 separation examination, the Veteran reported a positive history of piles or rectal disease.  The physical examination was normal.  

After service, the Veteran underwent a VA examination in July 1999 for claims of service connection for prostate cancer residuals and chloracne due to Agent Orange Exposure.  At that time, the medical history noted other medical conditions such as GERD but did not mention diverticulitis or hemorrhoids.  

Records from Health East, a private medical caregiver for the period March 1978 to April 1982, do not show any treatment for hemorrhoids or diverticulitis.  

Records from the Allina Clinic and Dr. Pieper-Bigelow, where the Veteran appears to have received his primary care from November 1994 to December 1999, document extensive treatment for GERD and other medical conditions, but there is no mention of diverticulitis or hemorrhoids.  

In October 2003, it was noted the Veteran had been diagnosed and treated for C. difficile colitis.

In a June 2005 statement, the Veteran stated that he developed hemorrhoids in Vietnam caused by straining which in turn, resulted from either the diet or as a side effect from the anti-malaria pill.  Since then, he develops a clot several times a year.  The diverticulitis developed over the years.  

In April 2006 it was noted the Veteran had diverticulitis but did well on Metamucil.

In a June 2006 statement, the Veteran stated he had diverticulitis and hemorrhoids.  

In June 2006, the Veteran complained of left lower quadrant pain that medicine only provided minimal relief.  The Veteran reported two prior episodes of diverticulitis in September 2004 and again sometime in 2005 with similar symptoms.  The diagnosis was a history of diverticulitis and marked symptoms in the left lower quadrant consistent with a recurrent infection causing diverticulosis.  

In September 2006, a colonoscopy confirmed the diagnosis of diverticulitis noting multiple small and large mouth diverticula in the sigmoid and descending colon.  

In November 2006, because he had three episodes involving diverticulitis, the Veteran was advised he was at risk for more and possible severe episodes.  The Veteran chose to undergo an elective sigmoid colectomy.  Post-operatively, the Veteran developed an ileus, which was treated.  He was released but returned to the hospital when he developed another ileus.

In May 2007, the Veteran was readmitted for a partial small bowel obstruction and ileus.  Since that time, he has not had further complaints or treatment regarding the November 2006 surgery or diverticulitis elsewhere such as the descending colon.  

In July 2010, the Veteran was provided a VA examination.  The Veteran states he first developed hemorrhoids in 1968 when he noted a painful bulge around the anus.  He states that this was lanced by a medic in the field.  The Veteran had no other treatment for hemorrhoids during military service.  The VA examiner noted that there was one service treatment for hemorrhoids during service as well as a positive response on the separation exam history questionnaire.  The Veteran stated he continued to have intermittent painful bulges around the anus after military discharge and saw a doctor in the 1990s regarding hemorrhoids.  The doctor recommended conservative treatment. 

The Veteran also reported his diverticulitis symptoms began in the mid 1990s, describing intermittent abdominal pain and bloating 2-3 times per year.  He also started treatment for diverticulitis in the 1990s with antibiotics and going several days without food.  He stated he went to the emergency room several times but was not kept overnight.  In 2004, after receiving antibiotics for diverticulitis, he had severe abdominal symptoms in Tucson Arizona and went to the emergency room where he was diagnosed with C. difficile intestinal infection.  He currently has symptoms of intermittent abdominal pain and weekly cramping as well as four bowel movements a day.  The examiner noted a June 2006 VA abdominal CT scan showed multiple colonic diverticula including the rectosigmoid and a September 2006 colonoscopy showed adenomatous polyps and perioperative forward diverticular segment resection with findings of multiple small and large mouth diverticula in the sigmoid colon and descending colon;  otherwise the exam was normal.  The VA examiner also noted the Veteran's sigmoid colectomy with additional hospitalizations for ileus in November 2006 and for partial small bowel obstruction with ileus in May 2007.  

Upon examination, the Veteran's abdomen had diffusely and slightly increased bowel sounds and mild diffuse tenderness.  No masses, rigidity, guarding were noted. There was no evidence of external hemorrhoids, including skin tags or scars.  The Veteran had a normal digital rectal exam with normal sphincter tone, and the examiner stated there was no palpable internal hemorrhoids or visualized bleeding.  

The Veteran currently works as a state mortgage examiner and has not lost time for these conditions.  There was no diagnosis regarding hemorrhoids because, although there is a past history of hemorrhoids in service, the examiner found there was no current clinical objective evidence of diagnosable hemorrhoid disease or pathology.

As to diverticulitis, the examiner determined it was less likely than not that diverticulitis was caused by or the result of service.  There was no documentation of treatment of diverticulitis in service and there was no record of treatment for diverticulitis until many years later.  The condition most likely developed after military service as a result of a combination of genetic predisposition, diet, and bowel habits.  

Service Connection for Hemorrhoids

The Board acknowledges that the Veteran was treated for hemorrhoids once in service.  The Board finds, however, that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file that the Veteran has a diagnosis of hemorrhoids, or any other condition or diagnosis related to hemorrhoids.  The only evidence, beyond the one time treatment for hemorrhoids in service, is the Veteran's testimony that a physician told him he had the condition sometime in the mid-1990s and that from time to time, he gets a bulge in the anus area or clots.  The VA examiner and all other treating physicians of record, including his primary caregivers at Health East from 1978 to 1982 and the Allina Clinic in the 1990s have not recorded complaints or treatment, or made a diagnosis, for hemorrhoids.  

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the Veteran's evidence fails not because of the lack of medical documentation; rather the assertions of continuous symptoms are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of symptoms at separation and subsequent treating records against the Veteran's statements that he developed ongoing hemorrhoids.  

As noted, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Furthermore, the evidence establishes that after service, the Veteran trained to be an EMT and served many years as a combined EMT/police officer.  To this extent, the Board finds the Veteran has medical knowledge and for purposes of this analysis, can offer opinions.  It is noteworthy, however, that he states he has a bulge, or gets clots, not a hemorrhoid.  Therefore, the Board finds these statements are too vague to be construed as a diagnosis of hemorrhoids.  Instead, they are merely symptoms.  A clinical finding or symptom, such as a bulge, standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to the bulges or clots has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, a bulge or a clot alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran currently has a hemorrhoid diagnosis or disability, in this case, the Board finds that the Veteran is not entitled to service connection for hemorrhoids.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current hemorrhoid disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a hemorrhoids disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Diverticulitis

After carefully reviewing the evidence, the Board has determined that the Veteran's disability, diverticulitis, including residuals from the sigmoid colectomy, is not related to service.  Clearly, the Veteran has diverticulitis and that disability resulted in the November 2006 colectomy.  He did not, however, have diverticulitis while in service.  There is no record of complaints, symptoms, treatment, or diagnosis of diverticulitis and the Board understands the Veteran is not asserting he had diverticulitis symptoms while in service.  

On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, diverticulitis is not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for diverticulitis if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The evidence, however, establishes that the onset of diverticulitis occurred well after the Veteran left service in 1969.  April 2006 is the earliest mention of diverticulitis in the medical records with confirmation occurring in September 2006.  Even the Veteran does not assert onset of diverticulitis any earlier than the 1990s when he states that he developed symptoms and started taking antibiotics.  

The initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in September 1969 to the first notation of complaints or treatment of diverticulitis in 2006 is against the Veteran's assertions that his diverticulitis is caused by or related to service.  

Furthermore, the medical evidence is against the Veteran's claim for service connection for diverticulitis.  The Veteran is competent to testify about a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional, or otherwise report what medical professionals have told him.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has not testified that a physician told him that his current diverticulitis disability is caused by or related to service.  In addition, the Veteran's caregivers have made extensive testing, investigation, and treatment for his diverticulitis, but have never discussed whether the diverticulitis is related to service, that is, offered opinions concerning diverticulitis and service.  

The Board notes the evidence establishes that after service, the Veteran trained to be an EMT and worked for many years as a combined EMT/police officer.  To this extent, the Board finds the Veteran has medical knowledge and, for purposes of this analysis, can offer opinions.  The Veteran, however, has not offered any explanation or reasons and the basis for concluding his diverticulitis disability is related to service.  The opinions are bare conclusions and a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board finds the unfavorable July 2010 medical opinion of the VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner is also qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  The VA examiner set forth an accurate report of history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether the Veteran has diverticulitis that is related to service.  The VA examiner has provided the most probative evidence and the Board assigns it the most weight as the examiner's report specifically addresses the question of a diagnosis and its relationship to service.

Accordingly, the weight of the medical evidence is against an association or link between diverticulitis and service.  The preponderance of the competent probative evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for diverticulitis is denied.


REMAND

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The Veteran contends that his GERD/hiatal hernia disability is related to his military service.  A letter from the Veteran's private physician dated in September 1965 reveals that the Veteran had an upper gastrointestinal problem in June 1964. Although x-rays revealed no active ulcer, he responded to ulcer management.  In the pre-induction examination dated in September 1965 and the induction examination dated in September 1967, the Veteran reported a general history of stomach and intestinal problems.  The physician in September 1967 indicated that the Veteran reported a history of indigestion in 1964 and x-rays were negative.  A review of the Veteran's treatment records shows that although he complained of and received treatment for mid-epigastric discomfort, he was not provided with a diagnosis.  However, the Veteran contends that he has had gastrointestinal problems since military service.  

Because of the foregoing evidence, the Board in July 2010 remanded the issue with directions that the Veteran be provided a VA examination.  

The Veteran was provided a VA examination in July 2010 and the examiner issued a report.  It appears that the examiner concluded that the GERD disability pre-existed service.  The examiner stated that there is "SMR [service medical record] documentation that GERD/acid peptic disease preexisted military service."  He refers to both the induction and the separation examinations noting upper GI symptoms with treatment in November 1968.   The examiner then goes on to state that the GERD disability is less likely than not permanently aggravated by service.

As noted above, whether the preexisting disorder is noted upon entry into service is important for the proper standard of proof.  The examiner, however, appears to have determined GERD preexisted service, but without a determination of whether it had been noted upon entry.  There was evidence that the Veteran had upper gastrointestinal problem in June 1964 that was apparently suspicious for an ulcer.  His physician did not find evidence for an ulcer on the X-ray, but was able to alleviate the symptoms with ulcer management.  The Veteran only reported a very general history of gastrointestinal problem.  Nowhere in the entrance records is there an indication that GERD was considered and it appears the concern in 1964 and 1965 was whether the Veteran had a preexisting ulcer.  Therefore, at best, it is debatable whether GERD was noted upon entrance and viewing the evidence in the light most favorable to the Veteran, the Board finds that GERD was not noted upon entry.  

Accordingly, the examiner used the wrong standard for offering opinions on the issue of service connection for GERD.  He stated GERD preexisted service and the GERD disability is less likely than not permanently aggravated by service.  As noted, having determined that GERD was not noted upon entry, there must be clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service (no increase or any increase was the disabilities natural progression).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence (as likely as) standard.  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).)

The Board therefore finds the report inadequate and the VA examiner should prepare an addendum opinion to clear up the confusion that makes the initial July 2010 report inadequate.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to sinusitis, the Board had questions similar to the GERD issue when it remanded the sinusitis issue in July 2010 regarding whether the condition preexisted service and its relationship to service.  The VA examiner did not find any sinusitis currently in the July 2010 VA examination and therefore did not offer any opinions.  The Board notes, however, that there is evidence of sinusitis since the Veteran filed his claim.  Just to give one instance, in December 2007, the Veteran was hospitalized for a hypertensive emergency but the secondary diagnosis was chronic sinusitis.  A contemporaneous CT scan noted minimal maxillary and ethmoid sinus disease.  VA law, however, allows service connection for a disability when the diagnosis of the condition predates the filing of the claim and it resolves after the filing of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 284 (2013).  The Court has held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  The Board has therefore determined that the claims examiner should prepare an addendum addressing whether the Veteran's sinusitis disability is related to service as directed by the original remand.  

Finally, as to service connection for an acquired psychiatric disability, the Veteran was provided a VA examination in November 2010.  The examiner addressed whether service directly caused the Veteran's current mental health symptoms.  Since that time, the Veteran has raised the issue as to whether his current mental health disability is caused by or aggravated by his service-connected arteriosclerotic cardiovascular disability.  The Board notes the Veteran is also service connected for other disabilities, including the scar and other residuals from prostate cancer, chloracne, tinnitus, and erectile dysfunction.  The Board has determined that the VA examiner from the November 2010 should prepare an addendum addressing whether the Veteran has an acquired psychiatric disability that is caused by or aggravated by one or more of his service-connected disabilities.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the July 2010 gastrointestinal examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is advised he or she should assume for the sake of the addendum opinion that a GERD or hiatal hernia disability was not noted at the entrance examination and the Veteran was determined to be fit for service.  The examiner is then asked

a.  Whether there is clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability, that the GERD condition preexisted service, despite not being noted upon entry, and if so, identify such clear and unmistakable evidence or medical principle that makes it so.  

b.  If the examiner answers the first question in the affirmative, the examiner should then determine whether any such disorder clearly and unmistakably did NOT increase in severity (beyond natural progression) during service.  Again, the examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c.  If the examiner concludes that there was not clear and unmistakable evidence that the GERD or hiatal hernia disability pre-existed service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any GERD or hiatal hernia disability was caused by service, considering the evidence, accepted medical principles pertaining to the history, manifestations, clinical course, and the character of the disability found.  

The examiner is advised that lay evidence of the onset and presence of symptoms, during and after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

2.  Arrange for the examiner who conducted the July 2010 sinusitis examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner should provide a complete rationale for all conclusions reached and should address the Veteran's statements, the history provided in the pre-induction and induction examinations, and the letter written by the Veteran's private physician dated in September 1965.  

a.  Whether there is clear and unmistakable evidence, i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability, that the sinusitis condition preexisted service, despite not being noted upon entry, and if so, identify such clear and unmistakable evidence or medical principle that makes it so.  In this regard, the Board requests that the examiner discuss whether the Veteran's sinusitis is related to the Veteran's allergic rhinitis, which has been found to have pre-existed service.  Please review and address the VA opinion dated in December 2006 with respect to allergic rhinitis and chronic sinusitis.  

b.  If the conclusion reached is that the sinusitis disability pre-existed service, whether there is clear and unmistakable evidence that sinusitis did NOT increase in severity (beyond natural progression) during service?  The examiner should identify such clear and unmistakable evidence or medical principle that makes it so.  The examiner is further instructed that the law requires in this situation that VA must rely upon affirmative evidence that proves there was no aggravation, not the insufficiency of the evidence.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

c.  If the examiner determines that the sinusitis did not preexist service, then the examiner should provide an opinion on whether it is as likely as not (i.e., a 50 percent probability or more) that chronic sinusitis diagnosed at any time proximate to the appeal period, to include in December 2007, even if resolved, is etiologically related to active military service, to include any symptomatology shown in service.

The examiner is advised that lay evidence of the onset and presence of symptoms, during and after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

3.  Arrange for the examiner who conducted the July 2010 mental health examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) any mental health disability was caused by or aggravated by the Veteran's service-connected disabilities, to include as a side effect of medication taken for a service-connected disability.

The examiner is advised that lay evidence of the onset and presence of symptoms, during and after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4.  After the development requested is completed, readjudicate the claims for service connection for GERD, service connection for sinusitis, and service connection for an acquired psychiatric disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


